Case 2:21-cv-02208-PA-JEM Document 1-1 Filed 03/11/21 Page 1 of 8 Page ID #:6




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24
                                 EXHIBIT "A"
 25

 26
 27

 28

                                           6
                                  NOTICE OF REMOVAL
Case 2:21-cv-02208-PA-JEM Document 1-1 Filed 03/11/21 Page 2 of 8 Page ID #:7
Case 2:21-cv-02208-PA-JEM Document 1-1 Filed 03/11/21 Page 3 of 8 Page ID #:8
Case 2:21-cv-02208-PA-JEM Document 1-1 Filed 03/11/21 Page 4 of 8 Page ID #:9
Case 2:21-cv-02208-PA-JEM Document 1-1 Filed 03/11/21 Page 5 of 8 Page ID #:10
Case 2:21-cv-02208-PA-JEM Document 1-1 Filed 03/11/21 Page 6 of 8 Page ID #:11
Case 2:21-cv-02208-PA-JEM Document 1-1 Filed 03/11/21 Page 7 of 8 Page ID #:12
Case 2:21-cv-02208-PA-JEM Document 1-1 Filed 03/11/21 Page 8 of 8 Page ID #:13
